Exhibit 10.2

 

SECOND AMENDED AND RESTATED

TERM NOTE

 

$64,000,000 Greenwood Village, Colorado   March 30, 2018

 

FOR VALUE RECEIVED, PACIFIC ETHANOL PEKIN, LLC, a limited liability company
organized and existing under the laws of Delaware (the “Company”), hereby
promises to pay to the order of COMPEER FINANCIAL, PCA, successor by merger to
1st Farm Credit Services, PCA (which, together with its endorsees, successors,
and assigns, is referred to herein as the “Bank”), at the office of CoBank, ACB
(the “Agent”), located at 6340 S. Fiddlers Green Circle, Greenwood Village,
Colorado 80111 (or at such other place of payment designated by the holder
hereof to the Company), the principal sum of SIXTY-FOUR MILLION DOLLARS
($64,000,000) (such amount, the “Term Loan Amount”) (each loan and any one or
more portions of any loan being referred to herein as a “Loan”), and to pay
interest, as set forth below, from the date hereof until Payment in Full on the
principal amount remaining from time to time outstanding at the rates set forth
below, in lawful money of the United States of America in immediately available
funds, payable with interest thereon, as set forth below, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Company, and without set-off, counterclaim or other deduction of any
nature. This Second Amended and Restated Term Note (as amended, restated,
modified, supplemented, replaced, refinanced or renewed from time to time, this
“Note”) is given pursuant to that Credit Agreement, dated as of December 15,
2016, between the Company, the Bank and the Agent (as amended, restated,
modified or supplemented from time to time, the “Agreement”). Capitalized terms
not otherwise defined in this Note shall have the respective meanings ascribed
to them by the Agreement, including Annex A thereto, and the Rules of
Construction set forth in such Annex A shall apply to this Note. This Note
amends and restates, but does not constitute payment of the indebtedness,
evidenced by, the First Amended and Restated Term Note, dated as of August 7,
2017, by the Company to the order of the Bank in the original principal amount
of the Term Loan Amount.

 

1.            Borrowing Availability. The Term Loan Amount was advanced on or
before January 31, 2017 (the “Term Loan Availability Expiration Date”), and no
additional advances shall be permitted under this Note.

 

2.            Purpose of Term Loan. The proceeds of the Term Loan shall be used
to refinance the existing indebtedness of the Company, and the Company shall use
the Term Loan for no other purpose.

 

3.            Principal Payments. As of the date hereof, the remaining principal
balance of the Loan is $50,000,000. The remaining principal hereunder shall be
due and payable in twelve (12) equal consecutive quarterly installments of
$3,500,000 each, beginning on August 20, 2018, and continuing on the twentieth
(20th) day of each November, February, May and August thereafter until August
20, 2021 (the “Maturity Date”), at which time the entire remaining indebtedness
evidenced by this Note, if not sooner paid in accordance with the terms of the
Agreement and this Note, shall be due and payable.

 

4.            Interest Payments. The Company hereby further promises to pay to
the order of the Agent, at the times and on the dates provided in the Agreement,
interest on the unpaid principal amount of the Loans from the date hereof until
the Payment in Full of all of the Loans at the rate or rates comprising the
Interest Rate Option(s) (defined below), which the Company shall select in
accordance with the terms hereof to apply to each Loan, it being understood
that, subject to the provisions of this Note and the Agreement, the Company may
select different Interest Rate Options to apply to the Loans and may convert to
or renew one or more Interest Rate Options with respect to any one or more of
the Loans; provided that in the event the Company shall fail to timely select an
Interest Rate Option to apply to any one or more Loans, such Loans shall bear
interest at the LIBOR Index Option, and provided further that if an Event of
Default or Default exists and is continuing, the Company may not request,
convert to, or renew the Quoted Rate Option for any Loans, and the Agent may
demand that all existing Loans bearing interest under the Quoted Rate Option
shall be converted immediately to the LIBOR Index Option, and the Company shall
be obligated to pay the Agent any indemnity, costs, and expenses arising in
connection with such conversion.

 

 

 

 

5.            Interest Rate Options. The Company shall have the right to select
from the following interest rate options with respect to the Loans (each, an
“Interest Rate Option”): (a) upon the selection of a LIBOR Index Option, the
LIBOR Index Rate with a LIBOR Index Spread of 4.00% per annum (the “LIBOR Index
Spread”) or (b) upon the selection of a Quoted Rate Option, the Quoted Rate with
such Quoted Rate to remain fixed for such period as is confirmed to the Company
by the Agent.

 

6.            Loan Requests. Subject to the terms and conditions of this Note
and the Agreement, the Company may prior to the Term Loan Availability
Expiration Date request the Bank to make the Term Loan and the Company may from
time to time prior to the Maturity Date request the Agent to renew or convert
the Interest Rate Option applicable to an existing Loan, by delivering, in
accordance with the notice provisions of the Agreement, to the Agent not later
than 12:00 noon (Denver time),

 

(a) the same Business Day as the proposed Business Day of borrowing with respect
to a Loan to which the LIBOR Index Option will apply, and (b) the same Business
Day as the proposed Business Day of borrowing with respect to a Loan to which
the Quoted Rate Option will apply or the last day of the preceding Quoted Rate
period with respect to the conversion to or renewal of the Quoted Rate Option
for a Loan,

 

a duly completed request therefor substantially in the form of Exhibit A hereto
(or a request made by CoLink or by telephone, but subject to the same deadline
and containing substantially the same information, and in the case of a
telephone request, immediately confirmed in writing substantially in the form of
Exhibit A and delivered in accordance with the terms hereof) by physical
delivery, facsimile, or electronic mail (each such request, whether telephonic
or written and regardless how delivered, a “Loan Request”), it being understood
that the Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify the
amount of the proposed Loan, the Interest Rate Option to be applicable thereto,
and, if applicable, the Quoted Rate period therefor (each Quoted Rate applicable
to a Loan shall remain fixed for such period as is confirmed to the Company by
the Agent), which amounts shall be in integral multiples of $500,000 for each
Loan under the Quoted Rate Option. All notices and requests hereunder shall be
given, and all borrowings and all conversions or renewals of Interest Rate
Options shall occur, only on Business Days.

 

7.             Loans; Limitations. Under the Quoted Rate Option, a Quoted Rate
may be fixed on such balance and for such period, and shall be subject to such
rules and requirements as may be established by the Agent in its sole discretion
in each instance, provided that: (1) the minimum fixed period hereunder shall be
365 days; (2) at no time shall more than 10 Loans to which the Quoted Rate
Option applies be outstanding at any one time; and (3) amounts may be fixed in
increments of $500,000 or integral multiples thereof. The Agent’s determination
of the Quoted Rate shall be conclusive and binding upon the Company absent
manifest error.

 

2 

 

 

8.             Incomplete Loan Requests; Consequences. If no Interest Rate
Option is timely selected when a Loan is requested or with respect to the end of
any applicable Quoted Rate period for a Loan or prior to a requested conversion
to a Quoted Rate Option for a Loan previously subject to a different Interest
Rate Option, the Company shall be deemed to have selected a LIBOR Index Option
for such Loan. In no event shall the interest rate(s) applicable to principal
outstanding hereunder exceed the maximum rate of interest allowed by applicable
Law, as amended from time to time; any payment of interest or in the nature of
interest in excess of such limitation shall be credited as a payment of
principal unless the Company requests the return of such amount.

 

9.            Miscellaneous.

 

(a)       This Note is the Term Note referred to in, and is entitled to the
benefits of, the Agreement and the other Loan Documents referred to therein.
Reference is made to the Agreement for a description of the relative rights and
obligations of the Company, the Bank and the Agent, including rights and
obligations of prepayment, collateral securing payment hereof, Events of
Default, and rights of acceleration of maturity upon the occurrence of an Event
of Default.

 

(b)       No delay on the part of the holder hereof in exercising any of its
options, powers, or rights, or partial or single exercise thereof, shall
constitute a waiver thereof. The options, powers, and rights specified herein of
the holder hereof are in addition to those otherwise created or permitted by
Law, the Agreement, and the other Loan Documents. There are no claims, set-offs,
or deductions of any nature as of the date hereof that could be made or asserted
by the Company against the Bank and / or the Agent or against any amount due or
to become due under this Note; all such claims, set-offs, or deductions are
hereby waived by the Company.

 

(c)       Delivery of an executed signature page of this Note by telecopy or
email (as a .pdf attachment thereto or otherwise) shall be as effective as
delivery of a manually executed counterpart of this Note, but shall in any event
be promptly followed by delivery of the original manually executed signature
page (provided, however, that the failure to do so shall in no event adversely
affect the rights of the Bank and / or the Agent hereunder whatsoever). THIS
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF COLORADO, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.

 

[signature page follows]

 

3 

 

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the Company has
executed this Note as of the date hereof by its duly Authorized Officer.

 

  PACIFIC ETHANOL PEKIN, LLC         By: /S/ BRYON T. MCGREGOR   Name: Bryon T.
McGregor   Title:   Chief Financial Officer

 



AGREED AND ACCEPTED:             COBANK, ACB             By: /S/ TOM D. HOUSER  
  Name: Tom D. Houser     Title: Vice President    

 

[Second Amended and Restated Term Note Signature Page]

 

 

 

 

EXHIBIT A

 

FORM OF TERM LOAN REQUEST

 

[_____________], 20[__]

 

To: CoBank, ACB (the “Agent”)

 

From: Pacific Ethanol Pekin, LLC (the “Company”)

 

Re:Credit Agreement (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), dated as of December 15, 2016, between the
Company, Compeer Financial, PCA, successor by merger to 1st Farm Credit
Services, PCA, as Lender, and the Agent

 

Pursuant to Section 2.1 of the Credit Agreement, the Company hereby gives notice
of its desire to receive a Term Loan in accordance with the terms set forth
below (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):

 

(a) The Term Loan requested pursuant to this Loan Request shall be made on
[_________], 20[__].

 

(b) The aggregate principal amount of the Term Loan requested hereunder is
[_____________] Dollars  ($[_________]).

 

(c) The Term Loan requested hereunder shall initially bear interest at the
[select one]:

 

☐ LIBOR Index Option; or

 

☐ Quoted Rate Option.

 

  PACIFIC ETHANOL PEKIN, LLC         By:  



  Name:  



  Title:  

 

 

